                      Case 18-18975                 Doc 22           Filed 12/13/18 Entered 12/13/18 15:40:55                                      Desc Main
                                                                       Document     Page 1 of 9




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   Dwan Johnson                                                                    §           Case No. 18-18975
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    07/05/2018 . The undersigned trustee was appointed on 07/05/2018 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $               14,090.00

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                                 0.00
                                                     Bank service fees                                                                       0.00
                                                     Other payments to creditors                                                             0.00
                                                     Non-estate funds paid to 3rd Parties                                                    0.00
                                                     Exemptions paid to the debtor                                                           0.00
                                                     Other payments to the debtor                                                            0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $               14,090.00

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 18-18975                  Doc 22          Filed 12/13/18 Entered 12/13/18 15:40:55                                      Desc Main
                                                          Document     Page 2 of 9




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 11/08/2018 and the
      deadline for filing governmental claims was 01/02/2019 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 2,159.00 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 2,159.00 , for a total compensation of $ 2,159.00 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 10.85 , for total expenses of $ 10.85 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 12/13/2018                                     By:/s/STEVEN R. RADTKE
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                       Page:       1
                                           Case 18-18975            Doc 22     Filed 12/13/18 Entered 12/13/18 15:40:55                                     Desc Main
                                                                                           FORM 1
                                                                       INDIVIDUAL Document    Page
                                                                                  ESTATE PROPERTY   3 of 9AND REPORT
                                                                                                  RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                        Exhibit A
Case No:              18-18975                         TAB            Judge:        Timothy A. Barnes                            Trustee Name:                      STEVEN R. RADTKE
Case Name:            Dwan Johnson                                                                                               Date Filed (f) or Converted (c):   07/05/2018 (f)
                                                                                                                                 341(a) Meeting Date:               08/06/2018
For Period Ending:    12/13/2018                                                                                                 Claims Bar Date:                   11/08/2018


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. 2001 Chevrolet Tahoe Mileage: 176000                                                 4,750.00                    4,750.00                                                       0.00                        FA
  2. Used Household Goods, Furniture                                                          50.00                       0.00                                                       0.00                        FA
  3. Used Consumer Electronics, Tv, Cell Phone                                               300.00                       0.00                                                       0.00                        FA
  4. Used Clothing                                                                           500.00                       0.00                                                       0.00                        FA
  5. Dogs                                                                                Unknown                          0.00                                                       0.00                        FA
  6. Cash                                                                                     40.00                       0.00                                                       0.00                        FA
  7. Isf                                                                                 17,000.00                   13,390.00                                                13,390.00                          FA
  8. Chase                                                                                   700.00                    700.00                                                     700.00                         FA
  9. Workmens Compensation Claim Johnson V. Cta                                          Unknown                          0.00                                                       0.00                        FA
     Law Office Of Dworkin And Maciariello
INT. Post-Petition Interest Deposits (u)                                                 Unknown                          N/A                                                        0.00                  Unknown


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $23,340.00                  $18,840.00                                               $14,090.00                        $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  11/2018 Begin work on TFR

  8/2018 Non exempt funds in bank accounts filed motion for turnover received funds




  Initial Projected Date of Final Report (TFR): 12/31/2019            Current Projected Date of Final Report (TFR): 12/31/2019




      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                                                   Page:           1
                                         Case 18-18975                 Doc 22 Filed 12/13/18
                                                                                          FORM 2Entered 12/13/18 15:40:55                                Desc Main
                                                                       ESTATE CASHDocument     Page 4 of 9 RECORD
                                                                                  RECEIPTS AND DISBURSEMENTS
           Case No: 18-18975                                                                                               Trustee Name: STEVEN R. RADTKE                                           Exhibit B
      Case Name: Dwan Johnson                                                                                                 Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX6495
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX9769                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 12/13/2018                                                                              Separate Bond (if applicable):


       1                2                              3                                               4                                                    5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction                Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                           Code                                                          ($)
   09/18/18                        Dwan M. Johnson                           Turnover of Non-exempt funds                                                  $14,090.00                                $14,090.00

                                                                             Gross Receipts                            $14,090.00

                        7                                                    Isf                                       $13,390.00    1129-000

                        8                                                    Chase                                       $700.00     1129-000



                                                                                                              COLUMN TOTALS                                $14,090.00                 $0.00
                                                                                                                    Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                              Subtotal                                     $14,090.00                 $0.00
                                                                                                                    Less: Payments to Debtors                    $0.00                $0.00
                                                                                                              Net                                          $14,090.00                 $0.00




        UST Form 101-7-TFR (5/1/2011) (Page: 4)                                      Page Subtotals:                                                       $14,090.00                 $0.00
                                                                                                                                                           Page:     2
                                 Case 18-18975    Doc 22          Filed 12/13/18 Entered 12/13/18 15:40:55         Desc Main
                                                                    Document     Page 5 of 9
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX6495 - Checking                                        $14,090.00                   $0.00            $14,090.00
                                                                                                         $14,090.00                   $0.00            $14,090.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $14,090.00
                                            Total Gross Receipts:                     $14,090.00




UST Form 101-7-TFR (5/1/2011) (Page: 5)                             Page Subtotals:                                       $0.00                $0.00
                 Case 18-18975              Doc 22        Filed 12/13/18 Entered 12/13/18 15:40:55         Desc Main
                                                            Document     Page 6 of 9
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 18-18975                                                                                                Date: December 13, 2018
Debtor Name: Dwan Johnson
Claims Bar Date: 11/8/2018


Code #     Creditor Name And Address          Claim Class        Notes                       Scheduled           Claimed            Allowed
           STEVEN R. RADTKE                   Administrative                                     $0.00          $2,159.00          $2,159.00
100        CHILL, CHILL & RADTKE, P.C.
2100       79 WEST MONROE STREET
           SUITE 1305
           CHICAGO, IL 60603

           ,
           STEVEN R. RADTKE                   Administrative                                      $0.00            $10.85            $10.85
100        CHILL, CHILL & RADTKE, P.C.
2200       79 WEST MONROE STREET
           SUITE 1305
           CHICAGO, IL 60603

           ,
1          Illinois Department Of Revenue     Priority                                            $0.00         $1,777.73          $1,777.73
280        Bankruptcy Section
5800       Po Box 19035
           Springfield, Il 62794-9035


2          Internal Revenue Service           Priority                                        $2,000.00         $1,640.32          $1,640.32
280        P.O. Box 7346
5800       Philadelphia, Pa 19101-7346




2          Internal Revenue Service           Unsecured                                       $2,000.00           $992.76           $992.76
300        P.O. Box 7346
7100       Philadelphia, Pa 19101-7346




3          Pyod, Llc Its Successors And       Unsecured                                           $0.00         $1,206.84          $1,206.84
300        Assigns As Assignee
7100       Of Roundup Funding L.L.C.
           Resurgent Capital Services
           Po Box 19008
           Greenville, Sc 29602
1          Illinois Department Of Revenue     Secured                                        $10,000.00        $10,897.92         $10,897.92
400        Bankruptcy Section
4110       Po Box 19035
           Springfield, Il 62794-9035


           Case Totals                                                                       $14,000.00        $18,685.42         $18,685.42
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 1               Printed: December 13, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 6)
        Case 18-18975              Doc 22    Filed 12/13/18 Entered 12/13/18 15:40:55               Desc Main
                                               Document     Page 7 of 9




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 18-18975
     Case Name: Dwan Johnson
     Trustee Name: STEVEN R. RADTKE
                         Balance on hand                                              $                14,090.00

               Claims of secured creditors will be paid as follows:

                                                             Allowed            Interim
                                                             Amount of          Payment to         Proposed
       Claim No. Claimant                     Claim Asserted Claim              Date               Payment
                      Illinois Department
                      Of Revenue
       1              Bankruptcy Section $        10,897.92 $      10,897.92 $             0.00 $      10,897.92
                 Total to be paid to secured creditors                                $                10,897.92
                 Remaining Balance                                                    $                  3,192.08


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant                Total Requested    to Date          Payment
       Trustee Fees: STEVEN R. RADTKE                    $       2,159.00 $               0.00 $         2,159.00
       Trustee Expenses: STEVEN R. RADTKE                $            10.85 $             0.00 $              10.85
                 Total to be paid for chapter 7 administrative expenses               $                  2,169.85
                 Remaining Balance                                                    $                  1,022.23


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                              NONE




UST Form 101-7-TFR (5/1/2011) (Page: 7)
         Case 18-18975             Doc 22   Filed 12/13/18 Entered 12/13/18 15:40:55             Desc Main
                                              Document     Page 8 of 9




              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 3,418.05 must be paid in advance of any dividend to general (unsecured)
     creditors.

                 Allowed priority claims are:

                                                          Allowed Amount     Interim Payments Proposed
     Claim No.            Claimant                        of Claim           to Date          Payment
                          Illinois Department Of
                          Revenue Bankruptcy
     1                    Section                         $     1,777.73 $              0.00 $           531.66
     2                    Internal Revenue Service        $     1,640.32 $              0.00 $           490.57
                 Total to be paid to priority creditors                                $             1,022.23
                 Remaining Balance                                                     $                   0.00


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 2,199.60 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                          Allowed Amount     Interim Payments Proposed
     Claim No.            Claimant                        of Claim           to Date          Payment
     2                    Internal Revenue Service        $       992.76 $              0.00 $             0.00
                          Pyod, Llc Its Successors
     3                    And Assigns As Assignee         $     1,206.84 $              0.00 $             0.00
                 Total to be paid to timely general unsecured creditors                $                   0.00
                 Remaining Balance                                                     $                   0.00




UST Form 101-7-TFR (5/1/2011) (Page: 8)
        Case 18-18975              Doc 22   Filed 12/13/18 Entered 12/13/18 15:40:55             Desc Main
                                              Document     Page 9 of 9




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                            NONE




UST Form 101-7-TFR (5/1/2011) (Page: 9)
